Citation Nr: 1103725	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-28 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for a chronic ophthalmological 
disability of the right eye manifested by blindness (claimed as 
central retinal vein occlusion with neovascularization of the 
disc and vitreal hemorrhage of the right eye, secondary to 
service-connected Type II diabetes mellitus). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for service 
connection for a chronic ophthalmological disability of the right 
eye manifested by blindness (claimed as central retinal vein 
occlusion with neovascularization of the disc and vitreal 
hemorrhage of the right eye, secondary to service-connected Type 
II diabetes mellitus).

Social Security Administration (SSA) records include a November 
2005 medical report from the Veteran's private ophthalmologist, 
Thomas N. Fleming, M.D., which reflects a diagnosis of unilateral 
diabetic retinopathy of the left eye.  The Board will broadly 
construe its submission as a claim for service connection for a 
chronic ophthalmological disability of the left eye.  However, as 
this issue has not been adjudicated, it is referred to the RO for 
appropriate action.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

The Veteran is presently service connected for Type II diabetes 
mellitus.  He is also service-connected for multiple diseases and 
disabilities, many secondarily related to diabetes mellitus, 
including coronary artery disease (status post coronary artery 
bypass grafting), bilateral peripheral neuropathy of the lower 
extremities, diabetic neuropathy.  His combined evaluation is 100 
percent, and he is in receipt of special monthly compensation due 
to a disability rated 100 percent disabling and additional 
service-connected disabilities independently ratable at 60 
percent disabling or more.

The Veteran claims entitlement to service connection for a 
chronic ophthalmological disability of the right eye manifested 
by blindness, which he  claims is central retinal vein occlusion 
with neovascularization of the disc and vitreal hemorrhage of the 
right eye that is secondary to his service-connected Type II 
diabetes mellitus.  Historically, private treatment records show 
onset of symptoms of vision loss in his right eye beginning in 
December 1999, which ultimately progressed to blindness.  The 
records also reflect treatment, including multiple surgical 
procedures and cyclocryotherapy in January 2000, for a diagnosis 
of neovascular glaucoma of the right eye.

Current medical records include a December 2003 diagnosis from a 
VA optometrist that included a finding of diabetes without ocular 
manifestations, which conflicts with a subsequent March 2004 
addendum opinion reflecting that it was possible that the 
Veteran's right eye blindness, due to diagnoses of central 
retinal vein occlusion with neovascularization of the disc and 
vitreal hemorrhage of the right eye, was attributable to his 
diabetes, but indicating that the basis for this equivocal 
opinion were private records regarding the Veteran's private 
ophthalmological treatment received by Thomas N. Fleming, M.D., 
which the VA optometrist admitted as being incomplete at the 
time.  Therefore, the matter should be remanded so that an 
attempt may be conducted to obtain the Veteran's complete records 
of treatment for his ocular disability of his right eye by Dr. 
Fleming, after which a definitive VA nexus opinion should be 
obtained addressing the question of the likelihood that the 
diagnosed disabilities of the Veteran's right eye were 
etiologically related to his military service or his service-
connected diabetes.  In any case, the March 2004 VA nexus opinion 
is inadequate for rating purposes as the question of whether it 
was at least as likely as not that the diagnosis of neovascular 
glaucoma of the right eye is secondary to the Veteran's service-
connected diabetes mellitus was not addressed.  (In this regard, 
the Board takes note, but without intending to make any factual 
determination regarding this matter at this juncture, that 
current medical literature generally indicates an association 
between neovascular glaucoma and diabetes, such that a nexus 
opinion addressing the relationship between the two syndromes in 
the Veteran's specific individual case should be obtained.)

The Board further notes that there are procedural irregularities 
in the present state of the appeal.  Specifically, in August 
2006, VA received a copy of the Veteran's SSA medical records on 
a CD-ROM disc.  A review of the claims folder indicates, however, 
that the contents of the CD-ROM disc were not downloaded and made 
into printed hard copies for association with the Veteran's 
claims file for consideration by VA claims adjudicators.  For 
that matter, these SSA records were not considered by the RO in 
the first instance, as indicated by the absence of their mention 
in a November 2010 supplemental statement of the case.  As the 
claims file does not show that the Veteran had ever waived his 
right to have the RO consider this evidence in the first 
instance, the appeal must be remanded to the RO for such 
consideration and issuance of a supplemental statement of the 
case noting that they were duly reviewed.  The purpose of this 
remand is to avoid prejudicing the Veteran's claim; VA is 
obligated to adhere to the applicable laws and regulations 
governing adjudication of claims and appeals, which exist to 
ensure and safeguard the Veteran's right to appellate due 
process.      

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for his right eye 
disorder since onset of ocular symptoms in 
December 1999.  After obtaining the 
necessary waivers, the RO should obtain 
copies of those pertinent records not 
already associated with the evidence.  
These records should include, but are not 
limited to, those pertaining to his 
treatment from his private ophthalmologist, 
Thomas N. Fleming, M.D.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  The RO should download and print out 
hard copies of the Veteran's SSA medical 
records on the CD-ROM disc provided by the 
SSA and then associate these printed 
records with the Veteran's claims file.

3.  After the above development has been 
undertaken, the RO should provide the 
Veteran with the appropriate examination to 
determine his current right eye diagnoses.  
The Veteran's claims file and his relevant 
clinical history should be made available 
for the examiner's review in connection 
with the examination, and the examiner 
should note in his/her report that the 
Veteran's claims file has been reviewed.  
All findings should be reported in detail.  
Following the examination, the examiner 
should present clinical findings in the 
examination report with regard to the 
following:

Is it at least as likely as not 
that the right eye disability or 
disabilities diagnosed are 
proximately due to, the result of 
or aggravated by diabetes mellitus?  
In this regard, an opinion 
addressing the relationship between 
the Veteran's current diagnosis of 
neovascular glaucoma or his right 
eye and his diabetes mellitus must 
also be provided.     
 
The examiner should provide a complete 
rationale for any opinion provided.  If 
he/she is unable to provide an opinion 
without resorting to speculation or 
conjecture, he/she should so state in 
his/her discussion and explain why.

4.  After the above development has been 
undertaken, the RO should review the claims 
file to ensure that the aforementioned 
development and remand instructions have 
been fully and properly executed.  Any 
noncompliance found should be rectified 
with the appropriate development.  

5.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to 
service connection for a chronic 
ophthalmological disability of the right 
eye manifested by blindness (claimed as 
central retinal vein occlusion with 
neovascularization of the disc and vitreal 
hemorrhage of the right eye, secondary to 
service-connected Type II diabetes 
mellitus).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, if 
appropriate.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

